In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-333 CV

____________________


SUPERIOR CARRIERS, INC., Appellant


V.


MICHAEL SEAN VINCENT, INDIVIDUALLY AND a/n/f OF

ASHLEY NICOLE VINCENT AND MICHAEL SEAN VINCENT II,

CYNTHIA MARIE VINCENT, LARRY JAMES VINCENT, SR.,

INDIVIDUALLY AND a/n/f OF LOGAN JAMES VINCENT, AND

SHARON MARIE VINCENT, Appellees




On Appeal from the 128th District Court
Orange County, Texas

Trial Cause No. A-020433-C




MEMORANDUM OPINION
 In an "Agreed Motion to Vacate the Trial Court's Judgment Without Regard to the
Merits Pursuant to Settlement and to Dismiss Appeal," the parties ask this Court to remand
the case to the trial court to release the judgment in accordance with the parties' written
settlement agreement.  The Court finds the motion complies with Tex. R. App. P. 42.1(a)(2). 
The parties inform the Court that they have reached an agreement to vacate the trial court's
judgment and remand the case to the trial court to effectuate the settlement in accordance
with the terms of the parties' agreement.

	It is, therefore, ORDERED that the judgment of the trial court is vacated and the cause
is remanded to the 128th District Court of Orange County, Texas, for further proceedings in
accordance with the agreement of the parties.  Costs shall be assessed against the party
incurring such costs.
	VACATED AND REMANDED.  
								___________________________
									HOLLIS HORTON
										Justice

Opinion Delivered October 12, 2006
Before McKeithen, C.J., Gaultney and Horton, JJ.